Citation Nr: 0533474	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for residuals of a 
hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1979 to May 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  The veteran testified at a Board hearing in May 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Board notes that at her May 2005 Board hearing, the 
veteran testified that there were additional relevant 
treatment records from the Washington, D.C. VA Medical Center 
which had not yet been associated with her c-file.  The 
record indicates that records have been obtained from this 
facility only through November 2000.  The Board therefore 
finds that this matter must be remanded to the RO to obtain 
the records identified by the veteran.  See 38 C.F.R. 
§ 3.159(c).

The veteran also testified, at page 8 of the May 2005 hearing 
transcript, that VA had arranged to have her hysterectomy 
accomplished at Walter Reed Army Medical Center (WRAMC).  At 
page 6 of the transcript she indicated that this was in 1997.  
It does not appear that records relating to this procedure 
have been obtained.

The record indicates that the veteran had a salpingectomy in 
1983 during active service.  The report of a November 1993 VA 
examination reflects diagnoses including fibroid uterus.  A 
medical examination should be afforded unless "no reasonable 
possibility" existed that an examination would aid in 
substantiating the veteran's claim.  Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curiam).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The VA Medical Center in Washington, 
D.C. should be requested to furnish 
copies of any and all treatment records 
related to the veteran from November 2000 
to the present.

2.  After obtaining any necessary 
release, contact WRAMC and request copies 
of all records relating to the veteran's 
hysterectomy in 1997.  If WRAMC has 
forwarded the records to another 
repository, follow up should be conducted 
to the natural conclusion until copies of 
the records are either obtained or it is 
determined that they can not be located.

3.  Then veteran should be afforded a VA 
examination to determine the etiology of 
any currently manifested residuals of 
hysterectomy.  All indicated tests and 
studies should be conducted and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), as least as 
likely as not (i.e., probability of 
50 percent) or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran currently has residuals 
of hysterectomy that are related to 
active service.

4.  After completion of the above and any 
additional development deemed necessary, 
the record should be reviewed and it 
should be determined if the benefit 
sought can be granted.  The veteran and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


